141 F.3d 1181
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Lonnie A. HAMILTON, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Lonnie A. HAMILTON, Defendant-Appellant.
No. 96-36244, 96-36245.D.C. Nos. CV-96-00104-PGH CR-94-00013-1-PGH.D.C. Nos. CV-96-00104-PGH CR-93-00022-1-PGH.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Montana Paul G. Hatfield, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Lonnie A. Hamilton appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.  We review de novo.  See Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995).  We have jurisdiction pursuant to 28 U.S.C. § 2255.  Because we agree with Hamilton's contention that the district court erred by resentencing Hamilton when he was not present, we reverse and remand with instructions to vacate Hamilton's sentence and to resentence him.  At resentencing, the district court should require Hamilton's presence and should calculate Hamilton's combined offense level and impose concurrent sentences in accordance under U.S.S.G. § 5G1.2 in accordance with our previous disposition.  Hamilton raises on appeal other issues with respect to sentencing which may be raised to the district court on resentencing.


3
The mandate shall issue forthwith.


4
REVERSED and REMANDED with instructions to vacate Hamilton's sentence and to resentence in accordance with this disposition.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3